CHASE, Circuit Justice.
This is a case of affreightment. The libellant purchased certain goods in New York, which were shipped by his agent on the steamer Charles W. Lord for Wilmington. Bills of lading were given, in the usual form, by the master of the steamer.
Before the lading of the goods had been completed, a writ of attachment was issued from one of. the courts of New York, in favor of a creditor of the libellant. Under this attachment, the sheriff seized the goods not actually on board, and levied the writ upon the remainder of the goods already in the hold of the vessel. As it would occasion great, inconvenience to discharge the cargo for the purpose of taking actual possession of the goods in the hold, the sheriff consented to receive a stipulation from the master of the vessel, and from the agent of the libellant, for the safe return of the goods from Wilmington to New York, and their delivery upon arrival at the latter port to him.
Under the circumstances, the steamer proceeded to Wilmington, where the freight money was tendered by the libellant, and delivery of the goods demanded. The master of the steamer refused compliance with this demand, and carried the goods to New York, and delivered them to the sheriff in fulfilment of his stipulation. Subsequently, the libellant effected a compromise with tne *880attaching creditor, and the goods were delivered into his possession in New York. Under these circumstances, damages are claimed by the libel for non-delivery of the goods at Wilmington according to the bills of lading.
The only question presented for consideration by the court is whether the master of the steamer was excused from compliance with his contract with the libellant by ac-tiou of the sheriff, under the writ of attachment, and the stipulation made with him. Undoubtedly it was the right and duty of the sheriff under the writ of attachment to seize the goods described in the writ. He had the right to remove all the goods on board, so far as such removal was necessary to reach and take possession of those goods. The authorities cited to us sufficiently establish the law of New7 York to be, that the sheriff, instead of pursuing this course, had a right to take from the master a stipulation for the safe return of the goods. The custody of the master, during the time he had possession under this stipulation, was the custody of the sheriff. He had no more right to deliver the goods to the libel-lant at Wilmington than the sheriff would have had to convey the goods to that port and make the delivery. The right of the creditor in attachment displaced, for the time being, the right of the purchaser and assignee of the goods.
It follow's that the master was under no obligation to deliver the goods w'hen demanded by the libellant. The decree of the district court must be reversed, and the libel dismissed; and it is ordered.